Detailed Action
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
1b.	The amendment filed on 21 November 2018 has been entered. 
Status of Claims:
1c.	Claims 42-82 are pending and subject to restriction.
2. 	This application is a 371 of PCT/EP2017/062604, filed on 24 May 2017.  For Applications filed under 371, PCT rules for lack of unity apply.  
2a.	Restriction is required under 35 U.S.C. 121 and 372.

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), an international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an international application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE PROCESSES, PRODUCTS, AND/OR APPARATUSES
Products, processes of manufacture, processes of use, and apparatuses are different categories of invention.  When an application includes claims to more than one product, process, or apparatus, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the “main invention” in the claims. In the case of 

As provided in 37 CFR 1.475(b), an international application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Election/Restriction

 	Restriction to one of the following inventions is required under 35 U.S.C. 121 and 371:
 


Group II, claims 49-60, drawn to a method for producing a population of pluripotent cells.

Group III, claim 61, drawn to a composition of cells comprising pluripotent cells, wherein cells in said population present a mutation rate of at least 0.1% after expansion.

Group IV, claims 62-65, drawn to a vaccine composition comprising: (a) a population of inactivated pluripotent cells and (b) a histone deacetylase inhibitor. 

Group V, claims 66-82, drawn to a method of treating a subject suffering from a cancer comprising a step of administrating simultaneously, separately or sequentially to said subject a therapeutically amount of i) a population of inactivated pluripotent cells and ii) a compound which activates MHC expression and/or immune response, as a combined preparation.

	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

Groups I-V lack unity of invention because the inventions of these groups require the technical feature of co-administration of a histone deacetylase inhibitor (HDACi) and (ii) a vaccine composition containing a population of pluripotent cells that have been inactivated.  However, this technical feature is not a special technical feature as it does not make a contribution over the prior art, because it lacks an inventive step under PCT Article 33(3) as being obvious over Bridle et al, (Molecular Therapy, 2013, Vol. 21, No. 4, pages 887-894, cited on the IDS of 11/27/2018) in view of Zhang et al, (International Journal of Molecular Medicine; 2013; Vol. 31, pages 147-153). The Bridle et al reference teaches a method for treating cancer comprising the co-administration an HDACi drug,  (MS-275) and an oncolytic vaccine for treating cancer, (see abstract, figure 1). However, the Bridle et al reference does not teach that the vaccine is inactivated pluripotent cells. The Zhang et al teach administration of inactivated human embryonic stem cells, (hESCs) as vaccine to treat ovarian cancer, (see abstract, figure 1). It is noted that the instant specification teaches that pluripotent cells are embryonic stem cells, (ESCs, see page 16, line 16). Therefore, it would have been obvious to an artisan of ordinary skill, to combine the vaccine of Bridle et al with the inactivated population of pluripotent cells of Zhang et al, because the Zhang et al teach that the inactivated pluripotent cells were effective in treating cancer.  Accordingly, co-administration of a histone deacetylase inhibitor (HDACi) and (ii) a vaccine composition containing a population of pluripotent cells that have been inactivated, does not constitute a special technical feature over the prior art. 
Therefore, there is no special technical feature that links the invention of Groups 
4.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 
a.	Claim 61, recites that the claimed composition comprises mutation rate of 0.1% after expansion in at least three genes selected from TP53, P2RY8, CRLF2, CRTC3, BLM, ASXL1, IDH2, NTRK3, MALAT1, EXT1, NCOA2, IKF1, P1K3R1, EP300, AKT2, PPP2R1A, CDK12, BRCA1, ERB2, CDH1, TBX3, SMARCD1, HSP90AA1, EZH2, SUZ12, STAT5B, POUF5F1. 
The recited genes are disparate. The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. Each of the species represents a unique and separate mutated gene, requiring a unique search of the prior art.   In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required, in reply to this action, to elect three genes, set forth above, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require 

5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Advisory Information:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        09 August 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647